 
Exhibit 10.2
Execution Copy
 
CORPORATE AGREEMENT
 
THIS CORPORATE AGREEMENT (“Agreement”) is entered into as of November 20, 2002,
by and between CONSTAR INTERNATIONAL INC., a Delaware corporation (“Constar”),
and CROWN CORK & SEAL COMPANY, INC., a Pennsylvania corporation (“Crown”).
 
RECITALS
 
A.  Crown owns all of the issued and outstanding Common Stock of Constar.
 
B.  Crown and Constar are contemplating that an initial public offering will be
made of the capital stock of Constar (the “Initial Public Offering”).
 
C.  The parties desire to enter into this Agreement to set forth their agreement
regarding allocation of liabilities, certain releases from liabilities,
indemnification and other matters.
 
AGREEMENTS
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Constar and Crown, for themselves and their
successors and assigns, hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1.  Definitions.
 
As used in this Agreement, the following terms will have the following meanings,
applicable both to the singular and the plural forms of the terms described:
 
“Action” means any claim, suit, action, arbitration, inquiry, investigation or
other proceeding of any nature (whether criminal, civil, legislative,
administrative, regulatory, prosecutorial or otherwise) by or before any
arbitrator or Governmental Entity.
 
“Actual Recovery” has the meaning ascribed thereto in Section 5.3(d).
 
“Affiliate” means, with respect to a given Person, any Person controlling,
controlled by or under common control with such Person; provided, however, that
in no event shall (i) any of the Crown Entities be deemed to be Affiliates of
any of the Constar Entities and (ii) any of the Constar Entities be deemed to be
Affiliates of any of the Crown Entities.
 
“Agreement” has the meaning ascribed thereto in the preamble hereto.
 



--------------------------------------------------------------------------------

“Ancillary Agreements” means the Alsip Lease Agreement, the Benefits Allocation
Agreement, the Closures Patent License Agreement, the FABA Supply Agreement, the
Newark Component Supply and Lease of Related Assets Agreement, the
Non-Competition Agreement, the Philadelphia Lease Agreement, the License and
Royalty Sharing Agreement, the Research and Development Agreement, the Salt Lake
City PET Products Supply and Lease of Related Assets Agreement, the Tax Sharing
and Indemnification Agreement, the Technical Services Agreement, the Transition
Services Agreement, the Voghera PET Preform Supply and Lease of Related Assets
Agreement and all other agreements entered into between any Constar Entity and
any Crown Entity in connection with the Initial Public Offering.
 
“Alsip Lease Agreement” means the Alsip Lease Agreement, dated as of November
20, 2002, between Crown Cork & Seal Technologies Corporation and Constar, Inc.
 
“Beneficially Owned” refers to beneficial ownership as defined in Rule 13d-3
(without regard to the 60-day provision in paragraph (d)(1)(i) thereof) under
the Exchange Act.
 
“Benefits Allocation Agreement” means the Benefits Allocation Agreement, dated
as of November 20, 2002, between Constar and Crown.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City are authorized or obligated by law or executive order to
not open or remain closed.
 
“Closures Patent License Agreement” means the Closures Patent License Agreement,
dated as of November 20, 2002, between Crown Cork & Seal Technologies
Corporation and Constar International UK Limited.
 
“Common Advisors” has the meaning ascribed thereto in Section 2.1(a).
 
“Common Stock” means the common stock, par value $.01 per share, of Constar.
 
“Confidential Information” has the meaning ascribed thereto in Section 3.1(a).
 
“Constar” has the meaning ascribed thereto in the preamble hereto.
 
“Constar Board” means the Board of Directors of Constar.
 
“Constar Bylaws” means the bylaws of Constar, as amended.
 
“Constar Charter” means the certificate of incorporation of Constar, as amended.
 
“Constar Entities” means (i) Constar, (ii) Constar, Inc., (iii) Constar
International UK Limited, (iv) Constar International Holland (Plastics) B.V.,
(v) Constar Plastics of Italy S.R.L., (vi) Constar Plastics, LLC, (vii) Constar
Ambalaj Sanayi Ve Ticaret A.S., (viii) DT, Inc., (ix) BFF Inc., (x) Constar
Foreign Holdings, Inc., (xi) any Constar Equity-Interest Entities and (xii)
entities which become Affiliates of Constar after the completion of the Initial
Public Offering, other than solely by becoming Affiliates of Crown, and (xiii)
any predecessors or successors to such entities described in the foregoing
clauses (i)-(xii); and “Constar Entity” means any of the Constar Entities.
“Constar Entities” shall not include Crown.
 
“Constar Entity Liabilities” means all Liabilities, whether arising before, at
or after the Initial Public Offering Date, (i) of or in any way relating, in
whole or in part, to any Constar Entity, including, without limitation, all
Liabilities relating, in whole or in part, to any asset owned by a Constar
Entity as of the Initial Public Offering Date after giving effect to the



2



--------------------------------------------------------------------------------

transactions contemplated by the Registration Statement (whether such asset was
transferred to the Constar Entity by any Crown Entity or otherwise acquired by
the Constar Entity) or (ii) arising from the conduct of, in connection with or
in any way relating to, in whole or in part, the past, present or future
businesses and operations of the Constar Entities (other than the businesses and
operations of any Crown Entity) or the ownership or use of assets or property in
connection therewith; provided, that (x) in no event shall any Crown Entity
Liability constitute or be deemed to be a Constar Entity Liability (including,
without limitation, by virtue of any theory of law that holds a Person liable
for the liabilities of another Person) and (y) liabilities retained by Crown
pursuant to the Benefits Allocation Agreement shall be deemed to be Crown Entity
Liabilities and not Constar Entity Liabilities.
 
“Constar Equity Interest Entity” means any Person in which Constar has an equity
interest but which is not a Subsidiary of Constar.
 
“Constar Indemnitee” has the meaning ascribed thereto in Section 5.2.
 
“Control,” “controlled by” and “under common control with,” as applied to any
Person, means the possession, directly or indirectly, of the power to direct the
vote of a majority of the votes that may be cast in the election of directors
(or other Persons acting in similar capacities) of such Person or otherwise to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“Controlled Affiliate” means, with respect to any Person, one or more of such
Person’s Affiliates that is directly or indirectly controlled by such Person.
 
“Corporate Opportunity” means an investment or business opportunity or
prospective economic or competitive advantage in which Constar or any Constar
Entity or other Person in which Constar has an equity interest could have an
interest or expectancy.
 
“Crown” has the meaning ascribed thereto in the preamble hereto.
 
“Crown Entities” means Crown and Affiliates of Crown (other than Affiliates that
constitute Constar Entities); and “Crown Entity” means any of the Crown
Entities.
 
“Crown Entity Liabilities” means all Liabilities, whether arising before, at or
after the Initial Public Offering Date, (i) of or in any way relating, in whole
or in part, to any Crown Entity (other than the business and operations of any
Constar Entity or any Crown Entity’s direct or indirect interest of any kind in,
or rights in respect of, any Constar Entity), including, without limitation, all
Liabilities relating, in whole or in part, to any asset owned by a Crown Entity
as of the Initial Public Offering Date after giving effect to the transactions
contemplated by the Registration Statement (whether such asset was transferred
to the Crown Entity by any Constar Entity or otherwise acquired by the Crown
Entity) or (ii) arising from the conduct of, in connection with or in any way
relating to, in whole or in part, the past, present or future businesses and
operations of the Crown Entities (other than the businesses and operations of
any Constar Entity or any Crown Entity’s direct or indirect interest of any kind
in, or rights in respect of, any Constar Entity) or the ownership or use of
assets or property in connection therewith; provided, that (x) in no event shall
any Constar Entity Liability constitute or be deemed to be a Crown Entity
Liability (including, without limitation, by virtue of any theory of law that
holds a Person liable for the liabilities of another Person) and (y) liabilities
assumed by any Constar Entity pursuant to the Benefits Allocation Agreement
shall be deemed to be Constar Entity Liabilities and not Crown Entity
Liabilities. For the avoidance of doubt, Crown Entity Liabilities shall include
any liability arising out of or related to current or future litigation
regarding asbestos claims derived from the ownership by Crown of Mundet Cork
Corporation or any other Crown Entity.



3



--------------------------------------------------------------------------------

 
“Crown Indemnitee” has the meaning ascribed thereto in Section 5.1.
 
“Crown Ownership Percentage” means a percentage equal to the greater of (i) the
percentage of the total number of shares of outstanding Common Stock that is
Beneficially Owned by Crown and its Controlled Affiliates and (ii) the
percentage of the total voting power of all outstanding securities of Constar
entitled to vote generally in the election of directors to the Constar Board
Beneficially Owned by Crown and its Controlled Affiliates.
 
“Eligible Offering” has the meaning ascribed thereto in 8.1(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute.
 
“FABA Supply Agreement” means the FABA Supply Agreement, dated as of November
12, 2002, between FABA Sirma S.p.A. and Constar Plastics of Italy S.R.L.
 
“Final Prospectus” has the meaning ascribed thereto in Section 5.1(c).
 
“Finally Determined” means, with respect to any Action, threatened Action or
other matter, that the outcome or resolution of that Action, threatened Action
or matter has either (i) been decided by an arbitrator or Governmental Entity of
competent jurisdiction by judgment, order, award or other ruling or (ii) has
been settled or voluntarily dismissed and, in the case of each of clauses (i)
and (ii), the claimants’ rights to maintain that Action, threatened Action or
other matter have been finally adjudicated, waived, discharged or extinguished,
and that judgment, order, ruling, award, settlement or dismissal (whether
mandatory or voluntary, but if voluntary that dismissal must be final, binding
and with prejudice as to all claims specifically pleaded in that Action) is
subject to no further appeal, vacatur proceeding or discretionary review.
 
“Group” shall mean, the Constar Entities, in the case of Constar, and the Crown
Entities, in the case of Crown.
 
“Governmental Entity” means any government or any state, department or other
political subdivision thereof, or any governmental body, agency, authority
(including, without limitation, any central bank or taxing authority) or
instrumentality (including, without limitation, any court, tribunal or grand
jury) exercising executive, prosecutorial, legislative, judicial, regulatory or
administrative functions of or pertaining to government.
 
“Indemnified Party” has the meaning ascribed thereto in Section 5.4.
 
“Indemnifying Party” has the meaning ascribed thereto in Section 5.4.
 
“Information” has the meaning ascribed thereto in Section 3.2(a).
 
“Initial Public Offering” has the meaning ascribed thereto in the recitals to
this Agreement.
 
“Initial Public Offering Date” means the date of completion of the initial sale
of Common Stock in the Initial Public Offering.
 
“Liabilities” means any and all claims, debts, liabilities, assessments, fines,
penalties, damages, losses, disgorgements and obligations, of any kind,
character or description (whether absolute, contingent, matured, not matured,
liquidated, unliquidated, accrued, known,



4



--------------------------------------------------------------------------------

unknown, direct, indirect, derivative or otherwise) whenever arising, including,
without limitation, all costs and expenses relating thereto (including, without
limitation, all expenses of investigation, all attorneys’ fees and all
out-of-pocket expenses in connection with any Action or threatened Action).
 
“License and Royalty Sharing Agreement” means the License and Royalty Sharing
Agreement, dated as of November 20, 2002 between Constar and Crown Cork & Seal
Technologies Corporation.
 
“Newark Component Supply and Lease of Related Assets” means the Newark Component
Supply and Lease of Related Assets Agreement, dated as of November 20, 2002,
between Crown Cork & Seal Company (USA) Inc. and Constar, Inc.
 
“Non-Competition Agreement” means the Non-Competition Agreement, dated as of
November 20, 2002, between Constar and Crown.
 
“Notice of Eligible Offering” has the meaning ascribed thereto in Section
8.1(b).
 
“Option” has the meaning ascribed thereto in Section 8.1(a).
 
“Option Percentage” has the meaning ascribed thereto in Section 8.1(a).
 
“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, government (and any
department or agency thereof) or other entity.
 
“Philadelphia Lease Agreement” means the Philadelphia Lease Agreement, dated as
of November 20, 2002, between Crown and Constar, Inc.
 
“Privilege” has the meaning ascribed thereto in Section 2.3(a).
 
“Privileged Information” has the meaning ascribed thereto in Section 2.3(a).
 
“Registration Statement” has the meaning ascribed thereto in Section 5.1(c).
 
“Representative” means, with respect to any Person, each of such Person’s
directors, officers, employees, representatives, attorneys, accountants,
advisors and agents and each of the heirs, executors and assigns of any of the
foregoing.
 
“Research and Development Agreement” means the Research and Development
Agreement, dated as of November 20, 2002, between Crown Cork & Seal Technologies
Corporation, CarnaudMetalbox plc and Constar.
 
“Salt Lake City PET Products Supply and Lease of Related Assets Agreement” means
the Salt Lake City PET Products Supply and Lease of Related Assets Agreement,
dated as of November 20, 2002, between Crown Cork & Seal Company (USA) Inc. and
Constar, Inc.
 
“SEC” means the United States Securities and Exchange Commission.



5



--------------------------------------------------------------------------------

 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute.
 
“Subsidiary” means, as to any Person, any corporation, association, partnership,
joint venture or other business entity of which the power to direct the vote of
the majority of the votes that may be cast in the election of directors (or
other Persons acting in similar capacities) is held or controlled, directly or
indirectly, by such Person or by one or more of the Subsidiaries of such Person
or by a combination thereof. “Subsidiary,” when used with respect to Crown or
Constar, shall also include any other entity affiliated with Crown or Constar,
as the case may be, that Crown and Constar may hereafter agree in writing shall
be treated as a “Subsidiary” for the purposes of this Agreement.
 
“Tax Sharing and Indemnification Agreement” means the Tax Sharing and
Indemnification Agreement, dated as of             , 2002, between Constar and
Crown.
 
“Technical Services Agreement” means the Technical Services Agreement, dated as
of November 20, 2002, between Constar and Crown.
 
“Third-Party Claim” has the meaning ascribed thereto in Section 5.5.
 
“Transition Services Agreement” means the Transition Services Agreement, dated
as of November 20, 2002, between Constar and Crown.
 
“Voghera PET Preform Supply and Lease of Related Assets Agreement” means the
Voghera PET Preform Supply and Lease of Related Assets Agreement, dated as of
November 12, 2002, between Crown Cork Italy S.p.A and Constar Plastics of Italy
S.R.L.
 
1.2.  Internal References.    Unless the context indicates otherwise, references
to Articles, Sections and paragraphs shall refer to the corresponding articles,
sections and paragraphs in this Agreement and references to the parties shall
mean the parties to this Agreement.
 
ARTICLE II
 
MUTUAL RELEASES; PRIVILEGE MATTERS
 
2.1.  Release of Pre-Initial Public Offering Claims.    (a)  Except as provided
in Section 2.1(c), Constar does hereby, for itself and its successors and
assigns, and shall cause each member of its Group over which it has legal or
effective direct or indirect control to, for itself and its respective
successors and assigns, (i) remise, release and forever discharge the Crown
Entities, their respective Affiliates, successors and assigns, and each of their
respective directors, officers, employees, agents, consultants, advisors,
accountants, attorneys and representatives and their respective heirs,
executors, administrators, successors and assigns, from any and all Liabilities
whatsoever (including, without limitation, any Liabilities arising out of the
acknowledgments and agreements set forth in Section 2.2), whether at law or in
equity (including any right of contribution), whether arising under any contract
or agreement, by operation of law



6



--------------------------------------------------------------------------------

or otherwise, existing or arising from any acts or events occurring or failing
to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed on or before the Initial Public
Offering Date, including in connection with the actions or decisions taken or
omitted to be taken in connection with, and the other activities relating to,
the structuring or implementation of the Initial Public Offering (including,
without limitation, the entering into of this Agreement and the Ancillary
Agreements) and (ii) acknowledge and agree with Crown that both parties (or the
applicable member or members of either of their respective Groups, as the case
may be) were represented by, or consulted with, common consultants, advisors,
accountants, attorneys and representatives in connection with the actions or
decisions taken or omitted to be taken in connection with, and the other
activities relating to, the structuring or implementation of the Initial Public
Offering (including, without limitation, the entering into of this Agreement and
the Ancillary Agreements)(“Common Advisors”).
 
(b)  Except as provided in Section 2.1(c), Crown does hereby, for itself and its
successors and assigns, and shall cause each member of its Group over which it
has legal or effective direct or indirect control to, for itself and its
respective successors and assigns, (i) remise, release and forever discharge the
Constar Entities, their respective Affiliates, successors and assigns, and each
of their respective directors, officers, employees, agents, consultants,
advisors, accountants, attorneys and representatives and their respective heirs,
executors, administrators, successors and assigns, from any and all Liabilities
whatsoever (including, without limitation, any Liabilities arising out of the
acknowledgments and agreements set forth in Section 2.2), whether at law or in
equity (including any right of contribution), whether arising under any contract
or agreement, by operation of law or otherwise, existing or arising from any
acts or events occurring or failing to occur or alleged to have occurred or to
have failed to occur or any conditions existing or alleged to have existed on or
before the Initial Public Offering Date, including in connection with the
actions or decisions taken or omitted to be taken in connection with, and the
other activities relating to, the structuring or implementation of the Initial
Public Offering (including, without limitation, the entering into of this
Agreement and the Ancillary Agreements) and (ii) acknowledge and agree with
Constar that both parties (or the applicable member or members of either of
their respective Groups, as the case may be) were represented by, or consulted
with, Common Advisors in connection with the actions or decisions taken or
omitted to be taken in connection with, and the other activities relating to,
the structuring or implementation of the Initial Public Offering (including,
without limitation, the entering into of this Agreement and the Ancillary
Agreements).
 
(c)  Nothing contained in Section 2.1(a) or (b) shall impair any right of any
Person to enforce this Agreement or the Ancillary Agreements, or any agreements,
arrangements, commitments or understandings that by their terms continue beyond
the Initial Public Offering Date, in each case in accordance with its terms.
Without limiting the foregoing, nothing contained in Section 2.1(a) or (b) shall
release any Constar Entity from any Constar Entity Liability, any Crown Entity
from any Crown Entity Liability, or any Person from:
 
(i)  any Liability that the parties or any member of their respective Groups may
have with respect to indemnification or contribution pursuant to this Agreement
or



7



--------------------------------------------------------------------------------

any Ancillary Agreement, which Liability shall be governed by the provisions of
Article III, or, if applicable, by the appropriate provisions of the Ancillary
Agreements;
 
(ii)  any Liability, contingent or otherwise, assumed, transferred, assigned or
allocated to the Group of which such Person is a member in accordance with, or
any other Liability of any member of either Group under, this Agreement or any
Ancillary Agreement;
 
(iii)  any Liability for the sale, lease, construction or receipt of goods,
property or services in the ordinary course of business by any Crown Entity from
any Constar Entity, on the one hand, or by any Constar Entity from any Crown
Entity, on the other hand, prior to the Initial Public Offering Date, or any
refunds or other payments due in respect thereof; or
 
(iv)  any Liability the release of which would result in the release of any
Person other than a Person specifically released pursuant to this Section 2.1.
 
(d)  Constar shall not make, and shall not permit any other Constar Entity to
make, any claim or demand, or commence any Action asserting any claim or demand,
including any claim of contribution or any indemnification, against any Crown
Entity, or any other Person released pursuant to Section 2.1(a), with respect to
any Liabilities released pursuant to Section 2.1(a). Crown shall not, and shall
not permit any other Crown Entity, to make any claim or demand, or commence any
Action asserting any claim or demand, including any claim of contribution or any
indemnification, against any Constar Entity, or any other Person released
pursuant to Section 2.1(b), with respect to any Liabilities released pursuant to
Section 2.1(b).
 
(e)  It is the intent of each of Crown and Constar by virtue of the provisions
of this Section 2.1 to provide for a full and complete release and discharge of
all Liabilities existing or arising from all acts and events occurring or
failing to occur or alleged to have occurred or to have failed to occur and all
conditions existing or alleged to have existed on or before the Initial Public
Offering Date, between or among any Constar Entity, on the one hand, and any
Crown Entity, on the other hand (including any contractual agreements or
arrangements existing or alleged to exist between or among any such Persons on
or before the Initial Public Offering Date), except as expressly set forth in
Section 2.1(c). At any time, at the request and expense of any other party, each
party shall cause each member of its respective Group to execute and deliver
releases reflecting the provisions hereof.
 
2.2.  Agreements Not at Arm’s Length; Waiver of Conflicts Regarding Common
Advisors.    Each of the parties hereto does hereby, for itself and its
respective successors and assigns, and shall cause the members of its Group over
which it has legal or effective direct or indirect control to, for itself and
its respective successors and assigns, (i) acknowledge and agree (a) that this
Agreement and the Ancillary Agreements have been made in the context of a
parent-subsidiary relationship and have been negotiated in the overall context
of the Initial Public Offering, (b) that this Agreement and the Ancillary
Agreements are not on arm’s length terms and are not representative of the terms
that either party or any member of its Group might have



8



--------------------------------------------------------------------------------

reached with unaffiliated third parties or of the terms of future agreements
that either party or any member of its Group may enter into with unaffiliated
third parties and (c) not to seek (x) to disqualify any Common Advisor because
of any past, present or future representation, including, without limitation,
the representations described in Sections 2.1(a)-(b), or (y) at any time assert
any conflict of interest with respect thereto, and (ii) forever remise, release
and forever discharge all claims against all Common Advisors, and their
respective heirs, executors, administrators, successors and assigns, arising
from the commonality of such representations described in Sections 2.1(a)-(b) or
any conflicts arising therefrom.
 
2.3.  Privilege Matters.    (a)  Each of the parties hereto shall, and shall
cause the members of its Group over which it has legal or effective direct or
indirect control to, use its reasonable efforts to maintain, preserve, protect
and assert all privileges including, without limitation, all privileges arising
under or relating to the attorney-client relationship (including without
limitation the attorney-client and attorney work product privileges) that relate
directly or indirectly to any member of the other Group for any period prior to
the Initial Public Offering Date (“Privilege” or “Privileges”). Each of the
parties hereto shall use its reasonable efforts not to waive, or permit any
member of its Group over which it has legal or effective direct or indirect
control to waive, any such Privilege that could be asserted under applicable law
without the prior written consent of the other party. With respect to each
party, the rights and obligations created by this Section 2.3 shall apply to all
information as to which a member of any Group did assert or, but for the Initial
Public Offering, would have been entitled to assert the protections of a
Privilege (“Privileged Information”) including, without limitation, any and all
information that either:
 
(i)  was generated or received prior to the Initial Public Offering Date but
which, after the Initial Public Offering, is in the possession of a member of
another Group; or
 
(ii)  is generated or received after the Initial Public Offering Date but refers
to or relates to Privileged Information that was generated or received prior to
the Initial Public Offering Date.
 
(b)  Upon receipt by a party or any member of its Group of any subpoena,
discovery or other request that arguably calls for the production or disclosure
of Privileged Information, or if a party or any member of its Group obtains
knowledge that any current or former employee of such party or any member of its
Group has received any subpoena, discovery or other request which arguably calls
for the production or disclosure of Privileged Information, such party shall
promptly notify the other parties of the existence of the request and shall
provide the other party a reasonable opportunity to review the information and
to assert any rights it may have under this Section 2.3 or otherwise to prevent
the production or disclosure of Privileged Information. No party will, or will
permit any member of its Group over which it has direct or indirect legal or
effective control to, produce or disclose any information arguably covered by a
Privilege under this Section 2.3 unless:
 
(i)  the other party has provided its express written consent to such production
or disclosure; or



9



--------------------------------------------------------------------------------

 
(ii)  a court of competent jurisdiction has entered an order which is not then
appealable or a final, nonappealable order finding that the information is not
entitled to protection under any applicable privilege.
 
ARTICLE III
 
CERTAIN COVENANTS AND AGREEMENTS
 
3.1.  Confidentiality; Disclosures.
 
(a)  Confidentiality.    Each party agrees, and will cause the members of its
Group over which it has legal or effective direct or indirect control to,
maintain (i) all information, whether in written, oral, electronic or other
form, necessary for or utilized or received pursuant to any terms of this
Agreement, as the case may be, including, without limitation, Information,
know-how, material, manufacturing, tooling and equipment specifications and
other information necessary to carry out the terms of this Agreement, as the
case may be (the “Confidential Information”), as secret and confidential and
(ii) not to disclose the Confidential Information to any third person or party
(except for employees, counsel, contractors, customers, consultants or vendors
who have a need to know and are informed of the confidential nature of such
information by the disclosing party). Each party shall accept responsibility and
be liable for any disclosure by any third person of any Confidential Information
disclosed to such third person by such party. Each party will, and will cause
the members of its Group over which it has legal or effective direct or indirect
control to, use the same measures to maintain the confidentiality of the
Confidential Information of any other party in its possession or control that it
uses to maintain the confidentiality of its own Confidential Information of
similar type and importance. Notwithstanding the foregoing, either party or
their Affiliates may describe this Agreement in, and include this Agreement
with, filings with the U.S. Securities and Exchange Commission and any related
prospectuses, including such filings or prospectuses in connection with any
offering of securities. Confidential Information will not include information
that (i) is in or enters the public domain without breach of this Agreement, or
(ii) the receiving party lawfully receives from a third party without
restriction on disclosure and, to the receiving party’s knowledge, without
breach of a nondisclosure obligation.
 
(b)  Disclosure to Governmental Agency.    Notwithstanding the foregoing, each
party and each member of each party’s Group shall be permitted to disclose the
Confidential Information and/or any portion thereof (i) to a governmental agency
or authority as required in response to a subpoena therefor, (ii) in connection
with formal requests for discovery under applicable rules of civil procedure in
a legal action before a court of competent jurisdiction to which such party is a
party and (iii) as otherwise required by law; provided, however, that, in any
such case, each party shall notify the other party as early as reasonably
practicable prior to disclosure to allow such party to take appropriate measures
to preserve the confidentiality of such information at the expense of such
party.
 
(c)  Ownership of Information.    All Confidential Information supplied or
developed by either party will be and remain the sole and exclusive property of
the party who supplied or developed it.



10



--------------------------------------------------------------------------------

 
(d)  Return of Confidential Information.    Upon the written request of a party
or a member of a party’s Group which has disclosed information covered by this
Section 3.1 in written, printed or other tangible form, all such readily
available information, all copies thereof, including samples or materials, and
all notes or other materials derived from such information shall be returned to
the party or the member of a party’s Group which disclosed such information.
 
3.2.  Access to Information.    (a)(i)  Constar shall afford to Crown and its
authorized Representatives reasonable access and duplicating rights (with
copying costs to be borne by Crown) during normal business hours to all books
and records and documents, communications, items and matters (collectively,
“Information”) within the knowledge, possession or control of Constar or any
Constar Entity relating to their respective businesses insofar as such access is
reasonably required by Crown or any Crown Entity, as the case may be (and
Constar shall use reasonable efforts to cause Persons or firms possessing
relevant Information to give similar access).
 
(b)  Crown shall afford to Constar and its authorized accountants, counsel and
other designated Representatives reasonable access and duplicating rights (with
copying costs to be borne by Constar) during normal business hours to all
Information within the knowledge, possession or control of Crown or any Crown
Entity; provided, that such Information relates to Constar’s operations prior to
the Initial Public Offering Date, insofar as such access is reasonably required
by Constar or any Constar Entity, as the case may be, for the purpose of
operating their respective businesses (and Constar shall use reasonable efforts
to cause Persons or firms possessing relevant Information to give similar
access). Crown shall also afford to Constar reasonable access and duplicating
rights (with copying costs to be borne by Constar) during normal business hours
to all World Class Performance documents or materials used by Constar prior to
the Initial Public Offering Date, and Constar shall have the right to use and to
disseminate such World Class Performance documents or materials (including by
electronic means) to its employees solely for Constar’s internal corporate
purposes.
 
3.3.  Financial Reporting.    Until not reasonably required by Crown for Crown’s
SEC reporting and accounting purposes, Constar shall:
 
(a)    provide reasonable assurance that the books and records of the Constar
Entities fairly reflect all transactions undertaken by the Constar Entities;
 
(b)    maintain a fiscal year commencing on January 1 and ending on December 31
of each calendar year;
 
(c)    cooperate fully, and request Constar’s outside advisors to cooperate
fully, with Crown in connection with any of Crown’s regulatory filings and
disclosures, including by providing Crown with such Information as Crown may
require in connection with its filings under the Securities Act and the Exchange
Act no later than five full business days in advance of any SEC filing date
applicable to Crown; provided, that the fees of such outside advisors with
respect to such cooperation will be paid by Crown; and
 
(d)    provide Crown with copies of all quarterly and annual financial
information and other reports and documents that Constar intends to file with
the SEC prior to such filings no later than five full business days in advance
of any SEC filing date applicable to Constar; provided, that Constar will also
provide Crown with timely updates of such information as it is periodically
revised after Crown’s initial receipt but prior to any such filing with the SEC.
 
 
Notwithstanding the provisions of Sections 2.3 or 3.1, Crown may incorporate the
Information that Constar provides to it in accordance with this Section 3.3 in
Crown’s financial statements, and may disclose such Information in any of
Crown’s disclosures under the Securities Act or Exchange Act.



11



--------------------------------------------------------------------------------

 
3.4.  Prohibition on Trading.    Crown will not trade in Constar’s securities
based on any material non-public information that it obtains from Constar under
Section 3.2 or 3.3.
 
3.5.  Restrictions on Amendment of Certain Charter Provisions.    (a)  So long
as any director, officer or employee of Crown is a director of the Constar
Board, Constar shall not amend or repeal Article 9, Article 10 or Article 11 of
the Constar Charter or adopt any provision in the Constar Charter that is
inconsistent with Article 9, Article 10 or Article 11 of the Constar Charter if
such amendment or repeal or adoption of any provisions inconsistent therewith
would adversely affect any right or protection existing thereunder in respect of
any act or omission occurring prior to such amendment or repeal or adoption of
any provision inconsistent therewith.
 
(b)  So long as any director, officer or employee of Crown is a director of the
Constar Board, Constar shall not amend or repeal Article 11 of the Constar
Charter or adopt any provision in the Constar Charter that is inconsistent with
Article 11 of the Constar Charter without the prior written consent of Crown.
 
ARTICLE IV
 
CORPORATE OPPORTUNITIES AND CONFLICTS OF INTEREST
 
4.1.  Corporate Opportunities.    (a)  If any Crown Entity or any director or
officer of Constar who is also a director, officer or employee of any Crown
Entity acquires knowledge of a potential transaction or matter which may be a
Corporate Opportunity or otherwise is then exploiting any Corporate Opportunity,
Constar shall have no interest in, and no expectation that, such Corporate
Opportunity be offered to it, any such interest or expectation being hereby
renounced by Constar so that any such Crown Entity (or any other Crown Entity)
and any such individuals (i) shall (A) have no duty to communicate or present
such Corporate Opportunity to Constar and (B) have the right to hold any such
Corporate Opportunity for any Crown Entity’s (and any Crown Entity’s officers’,
directors’, agents’, stockholders’, members’, partners’, Affiliates’ or
Subsidiaries’) own account and benefit or to recommend, assign or otherwise
transfer or deal in such Corporate Opportunity to Persons other than Constar or
any Affiliate of Constar and (ii) cannot be, and shall not be, liable to Constar
or its stockholders for breach of any fiduciary duty as an officer or director
of Constar or otherwise by reason of the fact that any Crown Entity or any such
individual pursues or acquires such Corporate Opportunity for any Crown Entity,
directs, sells, assigns or otherwise transfers or deals in such Corporate
Opportunity to another Person, or does not communicate information regarding
such Corporate Opportunity to Constar.
 
(b)(i)  Constar will cause each Subsidiary of Constar (x) to amend, promptly
after the date of this Agreement, its organizational documentation so as to
include, to the extent permissible under applicable law, provisions analogous to
Article 11 of the Constar Charter, and (y) to refrain from amending, altering or
repealing any such provision of its organizational documents without the prior
written consent of Crown.
 
(ii)  Constar will use reasonable efforts to cause each Constar Equity-Interest
Entity to amend, promptly after Crown’s exercise of such rights, its
organizational



12



--------------------------------------------------------------------------------

documentation so as to include, to the extent permissible under applicable law,
provisions analogous to Article 11 of the Constar Charter, and (y) to refrain
from amending, altering or repealing any such provision of its organizational
documents without the prior written consent of Crown.
 
ARTICLE V
 
INDEMNIFICATION
 
5.1.  Constar Indemnification of the Crown Entities for Certain Liabilities.
 
(a)  Subject to Section 5.3, Constar shall indemnify and hold harmless each
Crown Entity and its Affiliates and each of their respective directors,
officers, employees, agents, consultants, advisors, accountants, attorneys and
representatives (each, a “Crown Indemnitee”) from and against any and all
Liabilities incurred or suffered by any Crown Indemnitee arising out of (i) any
and all Constar Entity Liabilities, (ii) the breach by any Constar Entity of any
obligation under this Agreement, and (iii) any claim by any Constar Subsidiary
or Constar Equity-Interest Entity that any Crown Indemnitee breached any
fiduciary duty (or similar concept) as a stockholder, officer or director of
such entity or otherwise by reason of the fact that any Crown Indemnitee pursued
or acquired a Corporate Opportunity for any Crown Entity, directed, sold,
assigned or otherwise transferred or dealt in such Corporate Opportunity to
another Person, or did not communicate information regarding such Corporate
Opportunity to such entity.
 
(b)  Subject to Section 5.3, Constar shall indemnify and hold harmless each
Crown Indemnitee from and against any and all Liabilities caused by any untrue
statement or alleged untrue statement of a material fact contained in any
document filed with the SEC by any Crown Entity pursuant to the Securities Act
or the Exchange Act, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that those Liabilities are caused by any
such untrue statement or omission or alleged untrue statement or omission based
upon information that any Constar Entity furnishes in writing or fails to
furnish to any Crown Indemnitee for inclusion in any document filed by any Crown
Entity with the SEC, if that statement or omission was made or occurred after
the Initial Public Offering Date.
 
(c)  Subject to Section 5.3, Constar shall indemnify and hold harmless each
Crown Indemnitee from and against any and all Liabilities caused by any untrue
statement or alleged untrue statement of a material fact contained in Constar’s
registration statement on Form S-1 (Reg. No. 333-88878), as amended from time to
time (the “Registration Statement”) or in any prospectus related thereto filed
under Rule 424 of the Securities Act (the “Final Prospectus”), or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.



13



--------------------------------------------------------------------------------

 
5.2.  Crown Indemnification of Constar Entities.    Subject to Section 5.3,
Crown shall indemnify and hold harmless each Constar Entity and its Affiliates
and each of their respective directors, officers, employees, agents,
consultants, advisors, accountants, attorneys and representatives (each, a
“Constar Indemnitee”) from and against any and all Liabilities incurred or
suffered by any Constar Indemnitee arising out of (i) any and all Crown Entity
Liabilities and (ii) the breach by any Crown Entity of any obligation under this
Agreement; provided, however, that Crown shall not have any obligation to
indemnify or hold harmless any Constar Indemnitee, and Crown shall have no
Liability to any Constar Indemnitee, with respect to any Liabilities caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or the Final Prospectus, or caused by any omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
5.3.  Limitations.
 
(a)  Any indemnification pursuant to Section 5.1 or Section 5.2 shall be paid
net of any tax benefit to the Indemnified Party attributable to the relevant
payment. It is expressly agreed that no insurer or any other third party shall
be (i) entitled to a benefit (as a third-party beneficiary or otherwise) that it
would not be entitled to receive in the absence of Section 5.1 or Section 5.2,
(ii) relieved of the responsibility to pay any claims to which it is obligated
or (iii) entitled to any subrogation rights with respect to any obligation under
Section 5.1 or Section 5.2.
 
(b)  To the extent that the Ancillary Agreements contain provisions that limit
the liability of the parties thereto, contain indemnification provisions, or
otherwise conflict with Section 5.1 or Section 5.2 above, the terms of the
Ancillary Agreements shall govern.
 
(c)  Notwithstanding Section 5.1 and Section 5.2 or the other provisions hereof,
neither party shall be liable for any special, indirect, incidental or
consequential damages relating to claims of the other party.
 
(d)  The amount that any Indemnifying Party is or may be required to pay any
Indemnified Party hereunder shall be reduced (retroactively or prospectively) by
any insurance proceeds, settlement recoveries or other amounts actually
recovered by or on behalf of such Indemnified Party in respect of any
indemnification pursuant to Section 5.1 or 5.2, as the case may be (an “Actual
Recovery”). If an Indemnified Party shall have received the payment required by
this Agreement from an Indemnifying Party in respect of any indemnification
pursuant to Section 5.1 or 5.2, as the case may be, and shall subsequently
receive an Actual Recovery, then such Indemnified Party shall pay to such
Indemnifying Party a sum equal to the amount of such Actual Recovery up to the
aggregate payments made by such Indemnifying Party pursuant to this Agreement in
respect of such indemnification pursuant to Section 5.1 or 5.2, as the case may
be.
 
5.4.  Notice and Payment of Claims.    If any Crown Indemnitee or Constar
Indemnitee (the “Indemnified Party”) determines that it is or may be entitled to
indemnification by any party



14



--------------------------------------------------------------------------------

(the “Indemnifying Party”) under Article IV of this Agreement (other than in
connection with any Action subject to Section 5.5), the Indemnified Party shall
deliver to the Indemnifying Party a written notice specifying, to the extent
reasonably practicable, the basis for its claim for indemnification and the
amount for which the Indemnified Party reasonably believes it is entitled to be
indemnified. Within 30 days after receipt of that notice, the Indemnifying Party
shall pay the Indemnified Party that amount in cash or other immediately
available funds unless the Indemnifying Party objects to the claim for
indemnification or the amount of the claim. If the Indemnifying Party does not
give the Indemnified Party written notice objecting to that indemnity claim and
setting forth the grounds for the objection(s) within that 30-day period, the
Indemnifying Party shall be deemed to have acknowledged its liability for that
claim and the Indemnified Party may exercise any and all of its rights under
applicable law to collect that amount. If there is a timely objection by the
Indemnifying Party, the Indemnifying Party shall pay to the Indemnified Party in
cash the amount, if any, that is Finally Determined to be required to be paid by
the Indemnifying Party in respect of that indemnity claim within 15 days after
that indemnity claim has been so Finally Determined.
 
5.5.  Notice and Defense of Third-Party Claims.    Promptly after the earlier of
receipt of (i) notice that a third party has commenced an Action against or
otherwise involving any Indemnified Party or (ii) information from a third party
alleging the existence of a claim against an Indemnified Party, in either case,
with respect to which indemnification may be sought under Article IV of this
Agreement (a “Third-Party Claim”), the Indemnified Party shall give the
Indemnifying Party written notice of the Third-Party Claim. The failure of the
Indemnified Party to give notice as provided in this Section 5.5 shall not
relieve the Indemnifying Party of its obligations under this Agreement, except
to the extent that the Indemnifying Party is prejudiced by the failure to give
notice. Within 30 days after receipt of that notice, the Indemnifying Party may
(i) at its option, elect to assume and control the defense of that Third-Party
Claim at its sole cost and expense by giving written notice to that effect to
the Indemnified Party, or (ii) object to the claim for indemnification set forth
in the notice delivered by the Indemnified Party pursuant to the first sentence
of this Section 5.5; provided, that if the Indemnifying Party does not within
that 30-day period give the Indemnified Party written notice objecting to that
indemnification claim and setting forth the grounds for the objection(s), the
Indemnifying Party shall be deemed to have acknowledged its liability for that
indemnification claim. If the Indemnifying Party has acknowledged its obligation
to indemnify the Indemnified Party and elected to assume the defense of a
Third-Party Claim, (x) the defense shall be conducted by counsel retained by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party;
provided, that the Indemnified Party shall have the right to participate in
those proceedings and to be represented by counsel of its own choosing at the
Indemnified Party’s sole cost and expense; and (y) the Indemnifying Party may
settle or compromise the Third-Party Claim without the prior written consent of
the Indemnified Party so long as any settlement or compromise of the Third-Party
Claim includes an unconditional release of the Indemnified Party from all claims
that are the subject of that Third-Party Claim; provided, that the Indemnifying
Party may not agree to any such settlement or compromise pursuant to which any
remedy or relief, other than monetary damages for which the Indemnifying Party
shall be responsible under this Agreement, shall be applied to or against the
Indemnified Party, without the prior written consent of the Indemnified



15



--------------------------------------------------------------------------------

Party, which consent shall not be unreasonably withheld. If the Indemnifying
Party does not assume the defense of a Third-Party Claim for which it has
acknowledged its obligation to indemnify the Indemnified Party, the Indemnified
Party will act in good faith with respect to that Third-Party Claim and may
require the Indemnifying Party to reimburse it on a current basis for its
reasonable expenses of investigation, reasonable attorney’s fees and reasonable
out-of-pocket expenses incurred in investigating and defending against that
Third-Party Claim and the Indemnifying Party shall be bound by the result
obtained with respect to that claim by the Indemnified Party; provided, that the
Indemnifying Party shall not be liable for any settlement or compromise of any
Third-Party Claim effected without its consent, which consent shall not be
unreasonably withheld. The Indemnifying Party shall pay to the Indemnified Party
in cash the amount, if any, for which the Indemnified Party is entitled to be
indemnified under this Agreement within 15 days after that Third-Party Claim has
been Finally Determined.
 
5.6.  Contribution.
 
If for any reason the indemnification provided for in Sections 5.1 or 5.2 is
unavailable to any Indemnified Party, or insufficient to hold it harmless, then
the Indemnifying Party shall contribute to the amount paid or payable by that
Indemnified Party as a result of those Liabilities in that proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and the Indemnified Party, on the other hand, in connection with those
statements or omissions, which relative fault shall be determined by reference
to the Crown Entity or Constar Entity to which those actions, conduct,
statements or omissions are primarily related, as well as any other relevant
equitable considerations.
 
ARTICLE VI
 
TERM
 
6.1.  Effectiveness.    The terms of this Agreement shall not become effective
until the Initial Public Offering Date.
 
6.2.  Termination of the Agreement.    This Agreement shall remain in effect
indefinitely.
 
ARTICLE VII
 
INSURANCE
 
7.1.  Deductibles.    To the extent that a claim is made in respect of any
Constar Entity Liability, such Constar Entity Liability is covered by an
insurance policy held by Crown, and the insurer makes payment under such policy
in respect of such claim, then any deductible associated with such payment shall
be paid by Constar.
 
7.2  Director and Officer Insurance.    From and after the Initial Public
Offering Date, Crown shall timely notify Constar of any amendments or
modifications to and limitations on availability of the director and officer
insurance policies of Crown that apply to directors and officers of Constar as
of October 14, 2002 for the period ending on such date. Crown and Constar hereby
acknowledge and agree that the service of any person (other than a person who is
also a director or officer of Crown after the Initial Public Offering Date) as
an officer or director of any Constar Entity after October 14, 2002 shall be at
the mutual request of such person, Constar and any such Constar Entity and not
at the request of any other individual, entity or group.
 
ARTICLE VIII
 
OPTION
 
8.1.  Option.
 
(a)  Eligible Offering.    Except as otherwise provided in subsection (d) of
this Section 8.1, Crown shall have the continuing right (the “Option”) to
purchase a percentage (the “Option Percentage”) of any future offering (an
“Eligible Offering”) of (1) equity securities of Constar, (2) debt or other
securities of Constar convertible into or exchangeable for or carrying rights or
options to purchase equity securities of Constar or (3) any other voting
securities of Constar, such Option Percentage to be equal to the Crown Ownership
Percentage, calculated as of the date of delivery of the Notice of Eligible
Offering (as defined in Section 8.1(b)).
 
(b)  Notice of Eligible Offering.    Before issuing any securities pursuant to
an Eligible Offering, Constar shall give written notice thereof to Crown (the
“Notice of Eligible Offering”). The Notice of Eligible Offering must specify the
type and number of securities Constar proposes to issue, the consideration that
it intends to receive for such securities being issued and the other terms of
the Eligible Offering. For a period of twenty (20) days following the delivery
of the Notice of Eligible Offering, Crown will be entitled, by written notice to
Constar, to elect to purchase all or a portion of the Option Percentage of the
securities being sold in the Eligible Offering; provided, however, that it shall
be a condition to Crown’s obligation to complete such purchase that Constar has
completed the sale of the remainder of the securities to be sold in the Eligible
Offering. At the closing of such sale, Constar shall sell to Crown, and Crown
shall purchase from Constar, for the consideration and on the terms set forth in
the Notice of Eligible Offering, the number of securities that Crown shall have
elected to purchase.
 
(c)  Sale to Third Parties.    If Crown does not exercise its Option with
respect to any securities included in an Eligible Offering within the required
twenty (20) day period, then Constar may sell such securities to third parties,
but only upon the terms set forth in the Notice of Eligible Offering and only
within a period of one hundred twenty (120) days after delivery therof to Crown.
After the expiration of such 120-day period, no Eligible Offering may be made or
consummated unless Constar resubmits a Notice of Eligible Offering and complies
with this Section 8.1.
 
(d)  Exceptions to Issuances of Equity Securities.    Notwithstanding any other
provision in this Agreement to the contrary, Crown shall not have any preemptive
right to purchase equity securities issued in connection with, and up to the
amounts authorized by, the employee compensation plans described in the
Registration Statement.
 
(e)  Effect of Failure to Exercise.    Except as provided in Section 8.1, any
failure by Crown to exercise the Option, or any exercise for less than all
shares purchasable under the Option, in connection with any particular Eligible
Offering shall not affect Crown’s right to exercise the Option in connection
with any subsequent Eligible Offering.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1.  Subsidiaries.    Crown agrees and acknowledges that Crown shall be
responsible for the performance by each Crown Entity of the obligations
hereunder applicable to such Crown Entity. Constar agrees and acknowledges that
Constar shall be responsible for the performance by each Constar Entity of the
obligations hereunder applicable to such Constar Entity.
 
9.2.  Amendment and Modification.    This Agreement may not be amended or
modified except by written instrument duly executed by the parties hereto. No
course of dealing between or among any Persons having any interest in this
Agreement will be deemed effective to modify,



16



--------------------------------------------------------------------------------

amend or discharge any part of this Agreement or any rights or obligations of
any Person under or by reason of this Agreement.
 
9.3.  Severability.    If any term or provision of this Agreement or the
application thereof to any Person or circumstance shall, to any extent, be held
invalid or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement or the application of any such term or provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. If any of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, scope, activity or subject, it shall be
construed by limiting and reducing it, so as to be valid and enforceable to the
extent compatible with the applicable law or the determination by a court of
competent jurisdiction.
 
9.4.  Notices.    All notices and other communications required or permitted
hereunder shall be in writing, shall be deemed duly given upon actual receipt,
and shall be delivered (a) in person, (b) by registered or certified mail,
postage prepaid, return receipt requested or (c) by facsimile or other generally
accepted means of electronic transmission (provided that a copy of any notice
delivered pursuant to this clause (c) shall also be sent pursuant to clause
(b)), addressed as follows:
 

 
(a)
 
if to Constar, to:

 
One Crown Way
Philadelphia, PA 19154-4599
Attention: Michael J. Hoffman
Facsimile: (215) 552-3715
 

 
(b)
 
if to Crown, to:

 
Crown Cork & Seal Company, Inc.
One Crown Way
Philadelphia, PA 19154
Attention: Timothy J. Donahue
Facsimile: (215) 676-6011
 
or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties.
 
9.5.  Further Assurances.    Crown and Constar shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such instruments
and take such other action as may be necessary or advisable to carry out their
obligations under this Agreement and under any exhibit, document or other
instrument delivered pursuant hereto.



17



--------------------------------------------------------------------------------

9.6.  Counterparts.    This Agreement and any amendments hereto may be executed
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be as effective as delivery of a manually executed
counterpart of this Agreement.
 
9.7.  Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
 
9.8.  Consent to Jurisdiction.    Crown and Constar hereby agree and consent to
be subject to the exclusive jurisdiction of the United States District Court for
the Eastern District of Pennsylvania, and, in the absence of such Federal
jurisdiction, the parties consent to be subject to the exclusive jurisdiction of
any state court located in the City of Philadelphia and hereby waive the right
to assert the lack of personal or subject matter jurisdiction or improper venue
in connection with any such suit, action or other proceeding. In furtherance of
the foregoing, each of the parties (i) waives the defense of inconvenient forum,
(ii) agrees not to commence any suit, action or other proceeding arising out of
this Agreement or any transactions contemplated hereby other than in any such
court, and (iii) agrees that a final judgment in any such suit, action or other
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit or judgment or in any other manner provided by law. THE PARTIES HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT SUCH PARTIES MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY SUIT OR ACTION ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE PARTIES HEREBY CERTIFY
THAT NEITHER PARTY NOR ANY OF THEIR RESPECTIVE REPRESENTATIVES HAVE REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO JURY TRIAL. FURTHER THE PARTIES HEREBY ACKNOWLEDGE THAT BOTH
PARTIES RELIED ON THIS WAIVER OF RIGHT TO JURY TRIAL AS A MATERIAL INDUCEMENT TO
ENTER INTO THIS AGREEMENT.
 
9.9.  Entire Agreement.    This Agreement constitutes the entire understanding
of the parties hereto with respect to the subject matter hereof and supersedes
any prior agreement or understanding, written or oral, relating to the subject
matter of this Agreement.
 
9.10.  Successors/No Third Party Beneficiaries.    Except as specifically
provided in this Agreement, the parties hereto may not assign any of their
rights or obligations under this Agreement; provided, that Constar may, and
hereby gives notice to Crown that it intends to, pledge its rights and
obligations under this Agreement to its lenders as collateral to secure
indebtedness outstanding under it senior secured credit facility and all
renewals, refundings, refinancings and replacements thereof. This Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to or shall (a) confer on any Person other than
the parties hereto and their respective successors or permitted assigns any
rights (including third party beneficiary rights), remedies, obligations or
liabilities under or by reason of this



18



--------------------------------------------------------------------------------

Agreement, except that (x) those Persons referenced as being released pursuant
to Sections 2.1 or 2.2, those Persons referenced as being indemnified pursuant
to Sections 5.1 or 5.2 and those Common Advisors referred to in Section 2.2 are
hereby acknowledged and agreed to be third party beneficiaries of this Agreement
with rights to enforce this Agreement, or (b) constitute the parties hereto as
partners or as participants in a joint venture. Except for those Persons
referenced as being released pursuant to Sections 2.1 or 2.2, those Persons
referenced as being indemnified pursuant to Sections 5.1 or 5.2 and those Common
Advisors referred to in Section 2.2, this Agreement shall not provide third
parties other than Constar Entities and Crown Entities with any remedy, claim,
liability, reimbursement, cause of action or other right in excess of those
existing without reference to the terms of this Agreement.
 
9.11.  No Right of Setoff.    Constar and Crown shall waive all rights of setoff
and recoupment either may have against the other or any of the other’s
Affiliates with respect to all amounts which may be owed from time to time
pursuant to this Agreement.
 
9.12.  Survival.    In the event that Constar ceases to be a publicly traded
company or becomes a Subsidiary of a publicly traded Company (other than Crown),
all of the rights of Crown set forth in this Agreement shall continue in full
force and effect and shall apply to any publicly traded company that, directly
or indirectly, through one or more intermediaries Controls Constar. Constar
agrees that, without the prior written consent of Crown, it will not enter into
any agreement or arrangement which will have the effect set forth in the first
clause of the preceding sentence, unless such publicly traded company agrees to
be bound by the foregoing provision.
 
9.13.  Section Headings; Interpretive Issues.    The section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement. Crown and
Constar have participated jointly in the drafting and negotiation of this
Agreement. In the event any ambiguity or question of interpretation or intent
arises, this Agreement shall be construed as if drafted jointly by Crown and
Constar and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
9.14.  Pronouns.    Whenever the context may require, any pronouns used herein
shall be deemed also to include the corresponding neuter, masculine or feminine
forms.
 
[Signatures appear on next page]



19



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 
CONSTAR INTERNATIONAL INC.
 
By:
 
/s/    JAMES C. COOK      

--------------------------------------------------------------------------------

   
Name: James C. Cook
Title:  Executive Vice President,
     Chief Financial Officer
     and Secretary

 
CROWN CORK & SEAL COMPANY, INC.
 
By:
 
/s/    TORSTEN J. KREIDER

--------------------------------------------------------------------------------

   
Name: Torsten J. Kreider
Title:   Vice President - Planning & Development
Attest
[Corporate Seal]
By:
 
/s/    WILLIAM T. GALLAGHER        

--------------------------------------------------------------------------------

   
Name: William T. Gallagher
Title:   Secretary

 



20